Citation Nr: 0528525	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic back disorder 
to include low back pain.  In July 2000, the RO determined 
that the veteran had not submitted a well-grounded claim of 
entitlement to service connection for a chronic back disorder 
to include right S1 hemilaminectomy residuals with 
lumbosacral spine degenerative disc disease and denied the 
claim.  In February 2002, the RO adjudicated the veteran's 
claim of entitlement to service connection for a chronic back 
disorder on the merits and denied the claim.  In September 
2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In March 
2004, the Board remanded the veteran's claim to the RO for 
additional action.  

For the reasons and bases addressed below, service connection 
for chronic thoracic and lumbar spine injury residuals 
including degenerative changes and lumbosacral strain is 
GRANTED.   


FINDING OF FACT

Chronic thoracic and lumbar spine injury residuals including 
degenerative changes and lumbosacral strain were initially 
manifested during active service.  


CONCLUSION OF LAW

Chronic thoracic and lumbar spine injury residuals including 
degenerative changes and lumbosacral strain were incurred 
during wartime service.  8 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R.§§ 3.102, 3.159, 3.303, 3.326(a), 
(2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
March 2003 and March 2004 which informed him of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2205).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  
The veteran's service medical records indicate that he 
sustained a January 1971 penetrating gunshot wound to the 
thoracicoabdominal area while serving in the Republic of 
Vietnam.  He was wounded when a fellow serviceman's .38 
caliber pistol accidentally discharged.  A February 1971 Army 
hospital summary reports that the veteran sustained a 
penetrating left chest wound.  Contemporaneous X-ray studies 
revealed a metallic foreign body compatible with a .38 
caliber round in the left chest adjacent to the vertebral 
column.  The veteran was diagnosed, in pertinent part, with a 
left thoracicoabdominal area gunshot wound.  An October 1971 
Army medical board report states that the veteran was 
diagnosed with a left thoracicoabdominal area gunshot wound; 
thoracic spine and thoracic cage deformity associated with 
his left thoracicoabdominal area gunshot wound; a retained 
bullet fragment in the left chest adjacent to the vertebral 
column; and low back pain and periodic left leg pain 
"probably associated with the retained bullet near the spine 
although no proof of causation."  

In his July 1999 claim for service connection, the veteran 
advanced that he had a retained bullet in his back and 
chronic radiating low back pain.  

A December 1999 VA chest X-ray study revealed a bullet 
fragment at the T9 costal vertebral junction.  An April 2000 
VA X-ray study of the lumbosacral spine revealed apparent 
right S1 hemilaminectomy residuals; mild lumbosacral disc 
space narrowing; and Schmorl's nodes at L1, L2, L3, and L4.  

A May 2001 physical evaluation from Thomas C. Selvaggi, M.D., 
states that the veteran denied having undergone any spinal 
surgical procedure.  On examination, the veteran exhibited 
"positive damage to his thoracic and vertebral column 
secondary to a gunshot wound sustained during his military 
service;" radiological findings consistent with 
post-traumatic lumbosacral spine degenerative changes 
secondary to his gunshot wound; and no findings consistent 
with prior spinal surgery.  

X-ray studies of the thoracic and lumbar spine from Hopkins 
County Memorial Hospital dated in November 2002 revealed 
findings consistent with a "sizable" bullet fragment at the 
posterior and anterior aspect of the chest at the T9-10 level 
"near the left aspect of the spine, but not obviously 
intimately related with the spine;" a healed 10th rib 
fracture; degenerative "spurring alterations" in the 
anterior lower and mid-thoracic region; and L3-4 and L4-5 
degenerative spurring.  

At the September 2003 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
sustained a chronic back injury when he was wounded in the 
Republic of Vietnam.  He stated that he experienced chronic 
back pain.  

At a December 2004 VA examination for compensation purposes, 
the veteran complained of progressive low back pain.  The 
examiner indicated that he had reviewed the veteran's service 
medical records and noted "there is no mention of any spinal 
injury."  An impression of lumbosacral strain was advanced.  
The VA physician commented that:

It is the examiner's opinion that it is 
less likely than not that the pain in his 
lumbar spine and left leg is related to 
the initial gunshot wound in 1971.  There 
is no evidence of any trauma to the 
thoracic or lumbar spine.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran sustained a significant thoracicoabdominal area 
gunshot wound with a retained .38 caliber bullet fragment 
near the T9 vertebra during wartime service.  The October 
1971 Army medical evaluation board report states that the 
veteran was diagnosed with a thoracic spine and thoracic cage 
deformity and low back pain associated with his 
thoracicoabdominal area gunshot wound.  Dr. Selvaggi 
attributed the veteran's chronic thoracic and lumbar spine 
degenerative changes to his inservice gunshot wound.  While 
the examiner at the December 2004 VA examination for 
compensation purposes determined that no etiological 
relationship existed between the veteran's current 
lumbosacral spine disability and his service-connected 
gunshot wound residuals, the Board finds that the opinion is 
not persuasive given that it is explicitly founded upon the 
doctor's failure to note the veteran's documented inservice 
thoracic spine trauma.  Therefore, the Board concludes that 
service connection is warranted for the veteran's chronic 
thoracic and lumbar spine injury residuals.  


ORDER

Service connection for chronic thoracic and lumbar spine 
injury residuals including degenerative changes and 
lumbosacral strain is GRANTED.   



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


